SECOND DIVISION
                                 MILLER, P. J.,
                            RICKMAN and REESE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    January 17, 2020




In the Court of Appeals of Georgia
 A19A2074. HUNTER et al. v. PROGRESSIVE MOUNTAIN
     INSURANCE COMPANY.

      MILLER, Presiding Judge.

      Jennifer and Lewis Hunter seek review of the trial court’s order granting partial

summary judgment in favor of Progressive Mountain Insurance Company

(“Progressive”). This appeal concerns the coverage available under an insurance

policy which the Hunters had obtained with Progressive after Jennifer Hunter was

involved in a car accident. The Hunters argue that, when they requested an increase

in the standard auto liability limits of their policy in September 2012, Progressive was

obligated to offer an increase of the limits of their uninsured/underinsured motorist

(“UM”) coverage to the statutory minimum coverage level as well. Because we

conclude that Progressive did not have a statutory duty to obtain a new rejection of
the statutory minimum UM coverage based on the September 2012 change in

standard automotive coverage, Progressive also did not have a statutory duty to re-

offer the Hunters the statutory minimum UM coverage at that time. We therefore

affirm.

      [S]ummary judgment is proper when there is no genuine issue of
      material fact and the movant is entitled to judgment as a matter of law.
      In addition, a de novo standard of review applies to an appeal from a
      grant or denial of summary judgment, and we view the evidence, and all
      reasonable conclusions and inferences drawn from it, in the light most
      favorable to the nonmovant.


(Citations and punctuation omitted.) Roberson v. Leone, 315 Ga. App. 459, 460 (726

SE2d 565) (2012).

      So viewed, the record shows that the Hunters obtained an automobile insurance

policy with Progressive in 2010. The initial standard coverage limits of the policy for

bodily injury were $50,000 per person and $100,000 per accident, and the UM

coverage for bodily injury was $25,000 per person and $50,000 per accident. The

Hunters continuously renewed this policy for every relevant policy period.1 In



      1
       From the insurance documents available in the record, it appears that the
Hunters’ policy renewed every six months in April and October.

                                          2
September 2012, the Hunters elected to increase their standard coverage limits to

$100,000 per person and $300,000 per accident, effective immediately. At that time,

Progressive did not offer the Hunters an increase in UM coverage to correspond with

their new level of standard automobile coverage, and the Hunters did not request an

increase in UM coverage.

      On February 16, 2015, Jennifer Hunter was involved in an automobile accident

and suffered multiple personal injuries. The other driver admitted fault and settled

with Hunter for $100,000, the limit of the other driver’s insurance policy. Because the

other driver’s insurance did not cover the entire amount of Jennifer Hunter’s claimed

medical bills and Lewis Hunter’s claim of loss of consortium, the Hunters filed the

instant action against Progressive, seeking to recover the remaining balance as UM

benefits. Progressive moved for summary judgment on various grounds.

      The trial court partially granted Progressive’s motion for summary judgment.

Among other things, the trial court concluded that Progressive was not required to

offer a choice for a new UM coverage level when the Hunters requested a higher level

of standard liability coverage in September 2012. However, the trial court also

concluded that a jury issue existed as to whether Lewis Hunter actually signed the



                                          3
initial UM selection form and waived the statutory default coverage. The Hunters

then filed the instant appeal.

       The Hunters’ sole enumeration of error is that the trial court erred in

determining that Progressive was not obligated to offer them an increase in their UM

coverage when they requested an increase in their standard auto coverage. Because

the change in coverage did not trigger Progressive’s statutory duty to offer the

statutory minimum UM coverage, and because the record is clear that the Hunters did

not request an increase in their UM coverage at that time, the trial court’s ruling was

correct.

       Under Georgia law, no automobile liability policy “shall be issued or

delivered” unless it contains UM coverage. OCGA § 33-7-11 (a) (1). Unless the

insured “affirmatively choose[s]” a lower UM coverage level, UM coverage will be

provided at $25,000 per person and $50,000 per accident, or the level of standard

automobile liability coverage, whichever is higher. OCGA §§ 33-7-11 (a) (1) (A),

(B).

       As an initial matter, it is undisputed that the Hunters did not “request”

additional UM coverage when they made their request in September 2012 for

additional standard automobile coverage. The Hunters instead argue that, because the

                                          4
increase in their standard coverage happened during a policy period and not “at the

end of a policy period,” the change in their policy in September 2012 did not

constitute a “renewal” that would qualify for the exception in OCGA § 33-7-11 (a)

(3). That exception reads that

      The coverage required . . . shall not be applicable where any insured
      named in the policy shall reject the coverage in writing. . . . The
      coverage need not be provided in or supplemental to a renewal policy
      where the named insured had rejected the coverage in connection with
      a policy previously issued to said insured by the same insurer.


OCGA § 33-7-11 (a) (3). Georgia law defines a “renewal policy” as the “issuance and

delivery by an insurer of a policy superseding at the end of the policy period a policy

previously issued and delivered by the same insurer and providing no less than the

coverage contained in the superseded policy. . .” (Emphasis supplied.) OCGA § 33-

24-45 (b) (3) (2019).2

      Even if the Hunters are correct that the coverage increase in September 2012

did not constitute a “renewal,” however, they fail to establish that their request for a


      2
        This provision previously resided at OCGA § 33-24-45 (b) (2) and has
undergone some substantial changes since 2012, the time of the coverage dispute. See
OCGA § 33-24-45 (b) (2) (2012). None of these statutory changes would have an
impact on our decision today.

                                           5
change in the amount of standard coverage would nevertheless have triggered

Progressive’s duty to offer the statutory minimum UM coverage at that time. Section

33-7-11 (a) (1) only mandates that insurers offer or provide the minimum UM

coverage be offered or provided when the policy is “issued or delivered.” “The term

‘issued or delivered’ relates to the creation of the contract of insurance and requires

an insurer to provide UM coverage at the time a policy of insurance is created.”

(Emphasis supplied.) Merastar Ins. Co. v. Wheat, 220 Ga. App. 695, 696 (1) (469

SE2d 882) (1996).3

      Given the policy statements in the record, it is clear that the “contract of

insurance” was created in 2010. The record also contains unrefuted testimony that the

2010 policy “had been renewed for every policy period, including the policy period

in effect at the time of the accident [in 2015],” which supports the idea that no new

policy was created during that time. The fact that the Hunters requested an increase

in their standard liability coverage in September 2012 did not create a new policy

such that we could say that the policy was again “issued” or “delivered” at that time.

      3
       Although Merastar Ins. Co. interpreted an older version of OCGA § 33-7-11,
the material provisions of the statute for the purposes of this case are the same. See
generally Tice v. American Employers’ Ins. Co., 275 Ga. App. 125, 126-128 (619
SE2d 797) (2005) (describing the differences between the pre-2001 and post-2001
versions of the statute).

                                          6
See Roberson, 315 Ga. App. at 462-463 (a new policy number, changes in the

premium amounts, or changes in the number of vehicles insured do not create a “new

policy”). There is nothing in the statute requiring Progressive to re-offer the statutory

minimum UM coverage based on a change to an already existing policy when the

Hunters did not make any request to change their UM coverage at that time. Thus,

because Progressive’s duty to offer or provide the minimum UM coverage under

OCGA § 33-7-11 (a) (1) was not triggered in September 2012, the Hunters’ 2010 UM

coverage election (assuming the eventual factfinder concludes that such an election

was made) would still apply after 2012.

      The Hunters rely on our decision in GEICO v. Morgan, 341 Ga. App. 396, 400

(1) (a) (800 SE2d 612) (2017) for the proposition that the default UM coverage

mandate in OCGA § 33-7-11 (a) (1) is not a “one-time option” that only applies at the

creation of a policy. While this is true, Morgan also does not stand for the proposition

that the mandate reapplies every time there is a tweak to the policy, whether related

to UM coverage or not. Our decision in Morgan instead made clear that the statutory

provision “applies whenever the insured obtains UM coverage, whether that occurs

when the insured first buys the policy or when the insured requests UM coverage at

some later date.” (Emphasis supplied.) Id. The change in the amount of standard

                                           7
automobile coverage in September 2012 at issue here, by contrast, had no effect on

the Hunters’ UM coverage. Because the change in policy coverage did not create a

“new policy,” and the same policy was in place before and after the change,

Progressive’s duty to offer an increase in UM coverage was not triggered in

September 2012. See Merastar Ins. Co., supra, 220 Ga. App. at 696 (1) (“Once an

insured has exercised the option to reject the coverage, the insurer is under no further

duty or obligation to offer the coverage . . . for the life of the policy.”). A change in

the existing policy during the course of one of the policy periods that had no impact

on the insureds’ UM coverage is not sufficient to trigger the duty to offer the statutory

minimum coverage in OCGA § 33-7-11 (a) (1) or to reobtain a rejection of that

coverage under OCGA § 33-7-11 (a) (3).

      We recognize that in many instances an insured’s UM coverage is either set at

the level of standard automobile coverage or is set at a certain percentage or multiple

of that number. See, e.g., OCGA § 33-7-11 (a) (1) (B) (setting the statutory minimum

UM coverage at the level of standard liability coverage). Our decision today rests on

the assumed fact that the Hunters had already elected to decouple the amount of UM

coverage from the amount of standard liability coverage, thereby unlinking the two

amounts, and so we cannot say that the Hunters’ request here to increase their

                                           8
standard liability coverage would have had any impact on their UM coverage. There

may very well be a different result in a case where the amount of standard coverage

and the amount of UM coverage are still linked in some way at the time an insured

requests an increase in either coverage.

      While Progressive perhaps should have offered the Hunters an increase in UM

coverage when they also requested an increase in standard automobile coverage as

a matter of good business policy, we cannot find any statutory duty that would have

required them to do so. Accordingly, we affirm the trial court’s entry of a partial

summary judgment.

      Judgment affirmed. Rickman and Reese, JJ., concur.




                                           9